Exhibit 99. 1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements have been derived by the application of pro forma adjustments to the historical consolidated financial information of The Providence Service Corporation (the “Company” or “Providence”), which have been presented to give effect to Providence’s loss of a controlling interest and retention of a noncontrolling interest in CCHN Group Holdings, Inc. (“Matrix”) pursuant to the stock subscription agreement, dated August 28, 2016 (such transactions, the “Subscription”), as amended on October 19, 2016, and related transactions. Effective October 19, 2016, the Company completed its previously reported Matrix stock subscription transaction whereby Mercury Fortuna Buyer, LLC (“Subscriber”), Providence and Matrix entered into a stock subscription agreement (the “Subscription Agreement”), dated August 28, 2016. On October 19, 2016, the Company, Matrix and Subscriber entered into Amendment No. 1 (the “Amendment”) to the Subscription Agreement. The Amendment, among other things, implements certain changes to the Subscription Agreement (1) with respect to a new term loan facility entered into by Matrix at the closing, on October 19, 2016,of the subscription for shares contemplated by the Subscription Agreement (the “Closing” and the date on which the Closing occurred, the “Closing Date”), (2) with respect to a representations and warranties insurance policy obtained in connection with the Closing, and (3) to reflect that Subscriber subscribed for a 53.2% equity interest in Matrix and Providence retained a 46.8% equity interest in Matrix . At the Closing, (i) cash consideration of approximately $180.6 million was paid by Subscriber to Matrix based upon an enterprise value of $537.5 million and (ii) Matrix borrowed approximately $198 million pursuant to a credit and guaranty agreement providing for term loans in an aggregate principal amount of $198 million and revolving loan commitments in an aggregate principal amount not to exceed $10 million, which was not drawn at the Closing. In addition, on the day that is fifteen days following the Closing Date, Providence may, to the extent payable pursuant to the terms of the Subscription Agreement, as amended, be entitled to receive from Matrix, or required to pay to Matrix, subsequent cash payments . Providence also made capital contributions to Matrix, as described in the Subscription Agreement, as amended,to fund the near-term cash needs of Matrix. Also a t the Closing, separate from the Subscription,Matrix distributed $381.2 million to Providence,including interest, in full satisfaction of a promissory note between Matrix and Providence. Additionally, on August 28, 2016, Providence and certain of its subsidiaries entered into the Fourth Amendment and Consent to the Amended and Restated Credit and Guaranty Agreement (“Amendment and Consent”), amending that certain Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013 (as amended to date, the “Credit Agreement”), by and among Providence, the guarantors from time to time party thereto, the lenders from time to time party thereto and Bank of America, N.A. as administrative agent. Pursuant to the Amendment and Consent, which provided for the lenders' consent to the Subscription, a portion of the net cash proceeds received by Providence at the Closing of the Subscription were used to (i) repay in full all outstanding amounts due under the term loans and (ii) reduce the outstanding balance of the revolving loans to zero. Effective following the repayment of the outstanding term loans in full, the Amendment further reduced the aggregate revolving commitments under the Credit Agreement to $200 million. The repayment of all outstanding term loans and revolving loans plus accrued interest and fees, totaling $335.1 million, occurred on October 20, 2016. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2016 of the Company is presented as if the Subscription and related transactions had occurred as of June 30, 2016. The unaudited pro forma condensed consolidated statements of income of the Company for the six months ended June 30, 2016 and the years ended December 31, 2015 and 2014 are presented as if the Subscription and related transactions had occurred on October 23, 2014, the date on which the Company originally acquired Matrix. The Company’s historical financial information was derived from its audited consolidated financial statements for the years ended December31, 2015 and 2014 (as filed in its Annual Report on Form 10-K with the Securities and Exchange Commission on March 11, 2016) and the Company’s unaudited condensed consolidated financial statements for the six months ended June30, 2016 (as filed in its Quarterly Report on Form 10-Q with the Securities and Exchange Commission on August 2, 2016). The Company’s historical financial statements used in preparing the unaudited pro forma financial data are summarized and should be read in conjunction with its historical financial statements and risk factors, all of which are included in the filings with the Securities and Exchange Commission noted above. The unaudited pro forma adjustments give effect to events that are (i) directly attributable to the Subscription and related transactions, (ii) factually supportable and (iii) based on estimates, available information and certain assumptions that the Company believes are reasonable given the information currently available. The unaudited pro forma adjustments and primary assumptions are described in the accompanying notes. The unaudited pro forma condensed consolidated balance sheet and statements of income are being provided for illustrative purposes only and do not purport to represent what the Company’s results of operations or financial position would have been if the Subscription and related transactions had occurred on the dates indicated and are not intended to project the Company’s results of operations or financial position for any future period. Any of the factors underlying these estimates and assumptions may change or prove to be materially different and the estimates and assumptions may not be representative of facts that existed upon completion of the Subscription. The Providence Service Corporation Pro Forma Condensed Consolidated Balance Sheet - Unaudited June 30, 2016 (in thousands) Providence Service Corporation Historical Deconsolidation of Matrix Recognition of Noncontrolling Interest in Matrix Pro Forma Adjustments Pro Forma Assets Current assets: Cash and cash equivalents $ 68,824 $ ) $ - $ 381,163 b ) c ) d $ 117,837 Accounts receivable, net 178,295 ) - - 161,031 Other current assets 78,260 ) - - 71,180 Total current assets 325,379 ) - 56,099 350,048 Goodwill 337,158 ) - - 127,087 Intangible assets, net 263,918 ) - - 60,626 Other non-current assets 109,810 ) 158,886 a - 251,829 Total assets $ 1,036,265 $ ) $ 158,886 $ 56,099 $ 789,590 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 35,250 $ - $ - $ ) d $ - Accrued expenses 107,769 ) - ) d 2,549 f 718 f 90,096 Other current liabilities 168,054 ) - - 166,047 Total current liabilities 311,073 ) - ) 256,143 Long-term obligations, less current portion 272,828 - - ) d ) d Other non-current liabilities 118,716 ) - 58,533 e 94,017 Total liabilities 702,617 ) - ) 348,754 Mezzanine equity Convertible preferred stock, net 77,565 - - - 77,565 Stockholders' equity Common stock and APIC 295,830 - - - 295,830 Other stockholders' equity ) - - 108,869 f ) d 67,441 Total stockholders' equity 256,083 - - 107,188 363,271 Total liabilities and stockholders' equity $ 1,036,265 $ ) $ - $ ) $ 789,590 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the six months ended June 30, 2016 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Desconsolidation of Matrix Recognition of Noncontrolling Interest in Matrix Pro Forma Adjustments Pro Forma Service revenue, net $ 883,282 $ ) $ - $ - $ 780,418 Operating expenses: Service expense 791,538 ) - - 716,785 General and administrative expense 36,546 ) - ) i 35,168 Depreciation and amortization 29,150 ) - - 13,388 Total operating expenses 857,234 ) - ) 765,341 Operating income 26,048 ) - 60 15,077 Other expenses: Interest expense, net 7,071 4 - ) j ) k 900 Equity in net loss of investee 4,176 - 35 g - 4,211 Gain on foreign currency translation ) - - - ) Income before income taxes 15,650 ) ) 6,235 10,815 Provision for income taxes 9,527 ) ) h 2,282 l 7,646 Net income 6,123 ) ) 3,953 3,169 Net loss attributable to noncontrolling interests 735 - - - 735 Net income attributable to Providence $ 6,858 $ ) $ ) $ 3,953 $ 3,904 Net income available to common stockholders $ 4,108 $ 1,502 m Earnings per common share: Basic $ 0.27 $ 0.10 Diluted $ 0.27 $ 0.10 Weighted-average number of common shares outstanding: Basic 14,975,582 14,975,582 Diluted 15,098,945 15,098,945 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the twelve months ended December 31, 2015 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Deconsolidation of Matrix Recognition of Noncontrolling Interest in Matrix Pro Forma Adjustments Pro Forma Service revenue, net $ 1,695,446 $ ) $ - $ - $ 1,478,010 Operating expenses: Service expense 1,544,365 ) - - 1,381,154 General and administrative expense 73,616 ) - - 70,986 Depreciation and amortization 53,469 ) - - 23,997 Total operating expenses 1,671,450 ) - - 1,476,137 Operating income 23,996 ) - - 1,873 Other expense: Interest expense, net 16,213 16 - ) j ) k 1,853 Equity in net loss (gain) of investee 10,970 - ) g - 10,534 Gain on foreign currency translation ) - - - ) Income (loss) from continuing operations before income taxes ) ) 436 14,376 ) Provision for income taxes 16,276 ) 161 h 5,314 l 14,744 Income (loss) from continuing operations, net of tax $ ) $ ) $ 275 $ 9,062 $ ) Net income from continuing operations available to common stockholders $ ) $ ) m Loss from continuing operations per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average number of common shares outstanding: Basic 15,960,905 15,960,905 Diluted 15,960,905 15,960,905 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the twelve months ended December 31, 2014 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Deconsolidation of Matrix Recognition of Noncontrolling Interest in Matrix Pro Forma Adjustments Pro Forma Service revenue, net $ 1,136,211 $ ) $ - $ - $ 1,092,880 Operating expenses: Service expense 1,023,785 ) - - 988,600 General and administrative expense 44,501 ) - - 44,080 Depreciation and amortization 22,833 ) - - 17,214 Total operating expenses 1,091,119 ) - - 1,049,894 Operating income 45,092 ) - - 42,986 Other expense: Interest expense, net 13,122 6 - ) j ) k 10,223 Equity in net loss of investee - - 678 g - 678 Gain on foreign currency translation ) - - - ) Income (loss) from continuing operations before income taxes 32,007 ) ) 2,905 32,122 Provision for income taxes 8,090 ) ) h 1,154 l 8,018 Income (loss) from continuing operations, net of tax $ 23,917 $ ) $ ) $ 1,751 $ 24,104 Earnings from continuing operations per common share: Basic $ 1.62 $ 1.63 Diluted $ 1.59 $ 1.60 Weighted-average number of common shares outstanding: Basic 14,765,303 14,765,303 Diluted 15,018,561 15,018,561 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements (in thousands) 1. B asis of presentation The unaudited pro forma condensed consolidated financial statements have been prepared based on the Company’s historical financial information giving effect to the Subscription and related adjustments described in these notes. Certain note disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted as permitted by the SEC rules and regulations. The ”Deconsolidation of Matrix” in the unaudited pro forma condensed consolidated financial statements represents the deconsolidation of 100% of the Company’s interest in Matrix because of the Company’s loss of control resulting from the Subscription and related transactions. The “Deconsolidation of Matrix” adjustments include deferred income tax amounts that were included on the Providence balance sheet because CCHN Group Holdings, Inc. was part of a consolidated tax group for federal and state tax purposes and thus such amounts were considered in preparing the Providence consolidated tax provision and returns. The “Recognition of Noncontrolling Interest in Matrix” in the unaudited pro forma condensed consolidated financial statements represents the Company’s retained 46.8% noncontrolling interest in Matrix, which is accounted for as an equity method investment. 2 . Pro forma adjustments to unaudited condensed consolidated financial statements a. Adjustment to record Providence’s retained 46.8% noncontrolling interest in Matrix at fair value. The $158,886 fair value of the Company’s equity investment in Matrix is based on the gross up of the fair value of the controlling equity interest acquired by the Subscriber to a 100% value multiplied by the Company’s retained interest of 46.8% [calculated as ($180,614 subscription price divided by 53.2% controlling interest) multiplied by 46.8% retained interest equals $158,886]. The fair value of the investment in Matrix was based on a preliminary evaluation of its fair value and may change when the final valuation is completed, including the final determination of the fair value of certain identifiable intangible assets. b. Adjustment to reflect Providence’s cash proceeds from the repayment of a promissory note, plus accrued interest,between Matrix and Providence. Note that on the day that is fifteen days following the Closing Date, Providence may, to the extent payable pursuant to the terms of the Subscription Agreement, as amended, be entitled to receive from Matrix, or required to pay to Matrix, cash payments pursuant to the determination of the final working capital adjustment. Such adjustment amount is not reflected in the pro forma adjustments. c. Adjustment to reflect a pre-closing capital contribution from Providence to Matrix for the payment of transaction related expenses. d. Adjustment to reflect the payment in full of outstanding obligations under Providence’s Credit Agreement of $311,950, the write-off of related deferred financing fees of $2,666 (or $1,681 net of tax), and the recognition of $200 in deferred financing fees to reflect the reduction in the revolving commitment from $240,000 to $200,000. The remaining ($1,406) in long-term obligations, less current portion, represents the remaining deferred financing fees related to the revolving loans under Providence’s Credit Agreement. e. Adjustment to record the estimated income tax impacts related to the Company’s loss of the controlling interest in Matrix. f. Adjustment to reflect the estimated gain, net of tax, for the Matrix stock subscription, which is calculated as follows: Fair value of consideration received: Share subscription price $ 180,614 Matrix debt financing 198,000 Total consideration received 378,614 Plus: Fair value of retained noncontrolling interest, subject to adjustment 158,886 Less: Carrying amount of Matrix as of June 30, 2016 ) Less: Transaction costs ) Estimated pre-tax gain 167,402 Provision for income taxes 58,533 Estimated gain, net of tax $ 108,869 The provision for income taxes reflects deferred income tax expense of $58,533. The $381,163 repayment of the promissory note plus accrued interest between Providence and Matrix exceeded the $378,614 fair value of the consideration received by $2,549 and, therefore, is subject to repayment from Providence to Matrix. However, payment of this amount is subject to the determination of the final working capital adjustment. g. Adjustment to reflect Providence’s 46.8% share of Matrix’s net income as equity in net loss (gain) of investee. The following reflects the adjustments made to Matrix’s net income to arrive at Providence’s equity in net gain of investee: Six months ended June 30, 2016 Year ended December 31, Year ended December 31, Matrix's net income as reported in Providence's consolidated financial statements $ 6,885 $ 15,132 $ 1,156 Plus: Historical amortization expense of intangible assets 13,095 26,102 5,011 Less: Amortization expense of fair value of intangible assets assessed as of June 30, 2016 ) ) ) Less: Interest and amortization of deferred financing costs of newly acquired debt ) ) ) Plus: Tax benefit adjustments 4,512 9,204 1,723 Matrix pro forma net income (loss) $ ) $ 931 $ ) Providence's ownership percentage % % % Providence's equity in net gain (loss) of investee $ ) $ 436 $ ) The fair value of Matrix’s intangible assets was based upon a preliminary evaluation of its fair value and may change upon the completion of the final valuation, thus resulting in a change to the amortization expense presented in the table above. Interest and amortization of deferred financing costs of newly acquired debt is based upon an interest rate of 6.5% and deferred financing costs of $5,822. h. Adjustment to reflect Providence’s income tax expense at statutory rates related to its equity in net loss (gain) of investee. i. Adjustment to remove transaction expenses recognized by Providence during the six months ended June 30, 2016 relating to the Subscription and related transactions. j. Adjustment to remove the interest expense related to the term loans and revolving credit facility that was required by Providence’s lenders to be repaid upon completion of the Subscription. k. Adjustment to remove the amortization of deferred financing fees that were written off upon the full repayment of the term loans and the outstanding revolving loans under Providence’s Credit Agreement. l. Adjustment to record the estimated income tax impacts at statutory rates related to Pro Forma adjustments. m. Net income (loss) from continuing operations available to common stockholders for the six months ended June 30, 2016 and the twelve months ended December 31, 2015, respectively, are calculated as follows: Six months ended June 30, 2016 Twelve months ended December 31, 2015 Income (loss) from continuing operations, net of tax $ 3,169 $ ) Net loss attributable to noncontrolling interests 735 502 Less dividends on convertible preferred stock ) ) Less accretion of convertible preferred stock discount - ) Less income allocated to participating securities ) - Net income (loss) from continuing operations available to common stockholders $ 1,502 $ )
